DETAILED ACTION 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 November 2020 has been  considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Reference number “7” in Figs.1-2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “macropore” is vague and indefinite in scope. It appears only once in the specification (p.7), without any definition or other basis that would make the meets and bounds of what it encompasses clear.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 & 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamer et al. (US Pat.Pub.2013/0069474) in view of Soane et al. (US 6,617,364).
Regarding claim 1, Hamer teaches an electrical insulation system for an electric motor, the system comprising: 
a conductor with wire winding (conductor wires/windings) 50 in a slot 30 of a laminated core 20 of a stator 10 (¶[0023]-¶[0024]; Fig.1A); 
wherein the wire winding is embedded in an encapsulation (insulating material/fill) 56 (i.e., foam, gel, spray that fills voids or spaces between the conductor wires 50 and the cylindrical wall 24 of the stator stack 20, along with voids between conductor wires 50; ¶[0025]; Fig.3).

    PNG
    media_image1.png
    412
    542
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    389
    420
    media_image2.png
    Greyscale


Hamer’s encapsulation may be a foam per ¶[0025], but it does not include “volume-increasing particles.”
But, Soane teaches polymeric thermo-expandable hollow microspheres or microbubbles that expand upon heating to form micro-balloons comprising polymeric shells to give a foamed composite material (abstract; c.5:30-59) suitable in insulation and potting compounds (c.1:53-54; c.19:41-51) and providing weight reduction and cheaper product cost, among other benefits (c.1:40-42). 
Thus, it would have been obvious before the effective filing date to provide Hamer’s encapsulation with “volume-increasing particles” because Soane teaches this would have  provided insulation and potting compound with reduced weight reduction and cheaper cost.
Regarding claim 3, Soane’s thermo-expandable hollow microspheres or microbubbles themselves comprise fillers (c.1:25-26) or the polymeric material may include additives such as crosslinkers, catalysts, plasticizers, stabilizers, or pigments (c.6:27-29).
Regarding claim 8, Soane’s thermo-expandable hollow microspheres or microbubbles comprise gaseous voids or bubbles in the interior of the particle (c.5:48-56), i.e., they comprise gas-filled particles.
Regarding claim 9, polymeric material may include additives such as crosslinkers, catalysts, plasticizers, stabilizers, or pigments (c.6:27-29).
Regarding claim 10, Soane’s polymeric material comprises an epoxy resin (c.19:52-53). 
Regarding claim 11, as best understood, Soane’s polymeric material does not comprise “macropores” in that after heating the microspheres create a microcellular foam which fills the voids within a given constrained space (c.12:50-53), thereby implying the absence of “macropores”.  Also, in other embodiments Soane teaches the resulting composite may or may not contain voids outside the microballons, depending on the nature of the matrix resin and mixing conditions used (c.13:2-5).
Claims 2, 4 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hamer and Soane, further in view of Carter et al. (US 7,192,634).
The encapsulation of Hamer and Soane does not further comprise a carrier with an impregnating resin (claim 2), mica particles (claim 4) or fibers (claim 7).
But, Carter teaches a flexible polymer for a curable composition suitable for insulation (c.23:65-66) comprising a carrier with an impregnating resin with reinforcing fibers (abstract; c.20:24-30; c.33:5-51). The carrier in the form of reinforcing fibers provides suitable support structure for the polymer elements of the curable composition (c.12:44-c.13:66). Carter’s flexible polymer may also comprise conventional toughening agents such as clays such as mica (c.6:33-38).
 Thus, it would have been obvious before the effective filing date to provide the encapsulation of Hamer and Soane with a carrier with an impregnating resin or fibers since Carter teaches the impregnating resin fibers would have provided a suitable support structure for the polymer elements of the curable composition, and it would also have been obvious before the effective filing date to provide mica since Carter teaches this would have provided a toughening agent.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamer and Soane, further in view of Hjortsberg et al. (US 4,806,806).
The encapsulation of Hamer and Soane does not further comprise aluminum oxide particles (claim 5) or boron nitride particles (claim 6).
But, Hjortsberg teaches insulation for a coil arrangement in stator or rotor slots including an impregnating resin containing filler particles of aluminum oxide or boron nitride to increase electrical strength and thermal conductivity of the insulation (abstract; c.2:8-50). 
Thus, it would have been obvious before the effective filing date to provide the encapsulation of Hamer and Soane with aluminum oxide or boron nitride particles since Hjortsberg teaches each of these would have increased the electrical strength and thermal conductivity of the insulation.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2,970,936) in view of Soane et al. (US 6,617,364).
Regarding claim 12, Richardson teaches a method for producing an electrical insulation system for an electric motor, the method comprising: 
forming a conductor (bar) 1 from winding wire (strands) 2 and a carrier medium (e.g., base fibrous materials) loaded with impregnating resin (thermosetting material) 4 (c.2:39-61); 
drawing the formed conductor 1 into the slots (not numbered) of a core 6 of a stator of the electric motor (i.e., bars installed in machine after compacting but before curing; c.2:1-6; c.3:6-11; c.4:43-48; c.4:62-63; Fig.2); 
heating the laminated core 6 and curing the impregnated winding wire carrier insulation (i.e., heat-curing windings in place by heating electrodynamic machine; c.4:48-49 & c.4:63-65).

    PNG
    media_image3.png
    491
    337
    media_image3.png
    Greyscale


Richardson does not teach core 6 is “laminated” or that the impregnating resin is “filled” with gas-filled particles such that during heating the “gas-filled particles present in the impregnating resin expand with an increase in volume and thereby increase the volume of the not yet cured impregnating resin.” 
But, regarding the first difference, the examiner takes Official Notice that a laminated stator core is notorious in the art and therefore encompassed by Richardson’s core.
Regarding the second difference, Soane teaches polymeric thermo-expandable hollow microspheres or microbubbles that expand upon heating to form micro-balloons comprising polymeric shells to give a foamed composite material (abstract; c.5:30-59) suitable in insulation and potting compounds (c.1:53-54; c.19:41-51) and providing weight reduction and cheaper product cost, among other benefits (c.1:40-42). 
Thus, it would have been obvious before the effective filing date to fill Richardson’s impregnating resin with gas-filled particles such that during heating of the core the gas-filled particles present in the impregnating resin expand with an increase in volume and thereby increase the volume of the not yet cured impregnating resin because Soane teaches a gas-filled polymeric thermo-expandable resin would have  provided insulation and potting compound with reduced weight reduction and cheaper cost.
Regarding claim 13, Richardson’s resin-impregnated carrier medium of base fibrous material comprises “prepreg fibers”.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/            Primary Examiner, Art Unit 2832